DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Kim on Jan 29th, 2021.

The application has been amended as follows: 
Please replace the title with the following:
“METHOD AND DEVICE FOR MANAGING ENERGY CONSUMPTION BY USER RANKING”

Please replace claims 1, 8, 14, and 15 with the following:




1.	(currently amended):  A method for managing energy consumption by a server, the method comprising:
receiving, from a terminal, user’s target charge information for a specific period;
predicting an energy charge pattern, based on a user’s energy usage history information;
generating energy charge budget information for the specific period, based on the energy charge pattern and the target charge information;
receiving, from at least one gateway, information on characteristics of each household, the characteristics of each household comprising at least one from among a size of a building and ages of household members;
generating group information based on the characteristics of each household; and
transmitting, to the terminal, the energy charge budget information and the group information; and
generating ranking information, based on a user’s saving charge against energy charge information of a given previous period and saving charge information of other users in the group in the given previous period, and transmitting the ranking information to the terminal,
wherein the transmitting the energy charge budget information further comprises, based on an energy usage rate of the user being increased to a predetermined rate or more, transmitting a notification to the user of a possibility of exceeding a user’s target charge.



transmitting, to a server, user’s target charge information for a specific period;
receiving, from the server, energy charge budget information for the specific period and group information; 
receiving, from the server, ranking information based on a user’s saving charge against a given previous period in a group and saving charge information of other users in the group in the given previous period; and
displaying the energy charge budget information, the group information and user’s current energy charge information on a display,
wherein the energy charge budget information is generated based on an energy charge pattern and the target charge information, and the group information is generated based on characteristics of each household, the characteristics of each household comprising at least one from among a size of a building and ages of household members,
wherein the receiving the energy charge budget information further comprises, based on an energy usage rate of the user being increased to a predetermined rate or more, receiving a notification that notifies the user of a possibility of exceeding a user’s target charge.

14.	(currently amended):  A server for managing energy consumption, comprising:
a transceiver configured to transmit and receive information; and
a controller configured to: 
control receiving, from a terminal, user’s target charge information for a specific period,

generate energy charge budget information for the specific period, based on the energy charge pattern and the target charge information,
control receiving, from at least one gateway, information on characteristics of each household, the characteristics of each household comprising at least one from among a size of a building and ages of household members,
generate group information based on the characteristics of each household,
control transmitting, to the terminal, the energy charge budget information and the group information, and
generate ranking information based on a user’s saving charge against energy charge information of a given previous period and saving charge information of other users in the group in the given previous period, and transmit the ranking information to the terminal,
wherein the controller is further configured to, based on an energy usage rate of the user being increased to a predetermined rate or more, transmit a notification to the user of a possibility of exceeding a user’s target charge.


15.	(currently amended):  A terminal for managing energy consumption, comprising:
a transceiver configured to transmit and receive information;
a display configured to display information for managing the energy consumption; and
a controller configured to: 

control receiving, from the server, energy charge budget information for the specific period and group information, 
control displaying the energy charge budget information, the group information and user’s current energy charge information on the display, and
control receiving, from the server, ranking information based on a user’s saving charge against a given previous period in a group and saving charge information of other users in the group in the given previous period,
wherein the energy charge budget information is generated based on an energy charge pattern and the target charge information, and the group information is generated based on characteristics of each household, the characteristics of each household comprising at least one from among a size of a building and ages of household members, and
wherein the controller is further configured to, based on an energy usage rate of the user being increased to a predetermined rate or more, receive a notification that notifies the user of a possibility of exceeding a user’s target charge.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:   
U.S. Patent Publication 2010/0174419 to Brumfield shows ranking users based on their energy usage vs neighbors and other groupings by taking into account the size of the house, location, etc.

KR101225073 to Greenvale shows creating a charge budget based on a user’s target charge.
U.S. Patent 10,288,308 to Svendsen shows using thermostat data and energy data to rank users in various groups and to challenge the user to review and improve their energy usage by creating competitions among different households as an “ecorank”.
“Understanding Factors of Successful Engagement around Energy Consumption Between and Among Households” by Dillahunt et al describes social engagement of users by online competitions based on energy consumption.
The prior art of record does not show the concept of ranking the users based on a user’s saving charge against a given previous period in a group and saving charge information of other users in the group in the given previous period.   In other words, the users are not directly compared to each other’s immediate energy usage, but rather their current savings versus their savings in a previous time period is compared to rank the users based on who is saving more than they did the previous time period.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117